In a proceeding against defendants for the condemnation of a strip of land for use as a highway, the plaintiff had an interlocutory judgment, followed by a final order and judgment condemning the property. Thereafter, under and in accordance with the provisions of section 1254 of the Code of Civil Procedure, the court made an order under and by virtue of which plaintiff was authorized to take immediate possession and use of the property, from which order defendants have appealed.
In the case of Adamson v. County of Los Angeles, 52 Cal.App. 125, [198 P. 52], the plaintiff therein, alleging the order was void, sought to have the county enjoined from the prosecution of work in the construction of the road. From an adverse judgment rendered by the superior court, Adamson appealed. The court of appeal held the order was valid and that no ground existed for the attack made thereon. The determination of the court there had *Page 797 
must be deemed decisive of the question. Upon the authority of that case and what is said by this court in County of LosAngeles v. Rindge Co. et al., ante, p. 166, [200 P. 27], the order appealed from is affirmed.
Conrey, P. J., and James, J., concurred.